 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEITH THOMAS,                                            Case No.: 20cv0445 BAS (JLB)
12                                          Petitioner,
                                                              ORDER DISMISSING CASE
13   v.                                                       WITHOUT PREJUDICE AND WITH
                                                              LEAVE TO AMEND
14   MARCUS POLLARD, 1 Warden, et al.,
15                                      Respondents.
16
17          Petitioner Keith Thomas, a state prisoner proceeding pro se, filed an Application for
18   Leave to File Second or Successive Petition Under 28 U.S.C. § 2254 in the Ninth Circuit
19   Court of Appeals on January 7, 2020. (ECF No. 1.) On March 9, 2020, the Ninth Circuit
20   denied the Application as unnecessary and transferred the case to this Court. (ECF No. 1-
21   2 at 2.) Petitioner challenges the state courts’ denial of his request for resentencing
22   pursuant to California Penal Code § 1170.126. (ECF No. 1 at 14.) He also claims counsel
23   was ineffective. (Id. at 15.)
24
25
     1
26     Plaintiff named as Respondent “Warden John Doe.” A writ of habeas corpus acts upon the custodian of
     the state prisoner. See 28 U.S.C. § 2242; Rule 2(a), 28 U.S.C. foll. § 2254. Marcus Pollard is the current
27   warden of R.J. Donovan State Prison where Petitioner is confined. See https://www.cdcr.ca.gov/facility-
     locator/rjd/. Accordingly, the Court hereby sua sponte substitutes “Marcus Pollard” in place of “John
28   Doe.”

                                                          1
                                                                                            20cv0445 BAS (JLB)
 1          Petitioner was convicted in 2010 of battery involving gassing, a violation of
 2   California Penal Code § 243.9(a). (ECF No. 1 at 47.) Since then, he has filed several
 3   petitions in state court seeking to be resentenced under California Penal Code § 1170.126,
 4   all of which have been denied. (Id.) In his petition, he contends the denials violated his
 5   federal due process rights. (Id. at 13–32.)
 6   I.     FAILURE TO SATISFY FILING FEE REQUIREMENT
 7          Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
 8   forma pauperis. This Court cannot proceed until Petitioner has either paid the $5.00 filing
 9   fee or qualified to proceed in forma pauperis. See Rule 3(a), 28 U.S.C. foll. § 2254.
10   II.    CHALLENGE TO MORE THAN ONE STATE COURT JUDGMENT
11          Petitioner filed two petitions in state court challenging the denial of resentencing,
12   and he appealed the denials of the petitions to the state appellate court and the state supreme
13   court. (ECF No. 1 at 171-90.) It appears that Petitioner seeks to challenge both judgments
14   in this single Petition, which he cannot do. “A Petitioner who seeks relief from judgments
15   of more than one state court must file a separate petition covering the judgment or judgment
16   of each court.” Rule 2(e), 28 U.S.C. foll. § 2254.
17   III.   CONCLUSION
18          For the foregoing reasons, the Court DISMISSES this case without prejudice and
19   with leave to amend. If Petitioner wishes to proceed with this case, he must submit, no
20   later than May 19, 2020: (1) a copy of this Order with the $5.00 fee or with adequate
21   proof of his inability to pay the fee; and (2) a First Amended Petition that cures the pleading
22   deficiency outlined above. The Clerk of Court is directed to send a blank In Forma
23   Pauperis Application and a blank First Amended Petition form to Petitioner along with a
24   copy of this Order.
25          IT IS SO ORDERED.
26
27   DATED: March 13, 2020
28

                                                    2
                                                                                   20cv0445 BAS (JLB)
